Exhibit 10.2

Amended and Restated

Corning Natural Gas Corporation

2007 Stock Plan



Section 1 General Purpose of the Plan; Definitions.



Purpose of the Plan

. The name of the plan is the Corning Natural Gas Corporation 2007 Stock Plan
(the "Plan"). The purpose of the Plan is to encourage and enable the officers,
employees and Directors of Corning Natural Gas Corporation (the "Company") and
its Affiliates upon whose judgment, initiative and efforts the Company largely
depends for the successful conduct of its business to acquire a proprietary
interest in the Company. It is anticipated that providing such persons with a
direct stake in the Company's welfare will assure a closer identification of
their interests with those of the Company, thereby stimulating their efforts on
the Company's behalf and strengthening their desire to remain with the Company.



Definitions.

The following terms shall be defined as set forth below:



"409A Award" means an Award that provides for a deferral of compensation from
the date of grant, as determined under Section 409A.

"409A Change in Control" means the date on which any one of the following
occurs: (A) any one person, or more than one person acting as a group (as
determined under Section 409A), acquires (or has acquired during the twelve (12)
month period ending on the date of the most recent acquisition by that person or
persons) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company; (B) a majority of members of the Board
is replaced during any twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board before the
date of that appointment or election; (C) any one person, or more than one
person acting as a group (as determined under Section 409A), acquires ownership
of stock of the Company that, together with stock held by that person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; or (iv) any one person, or more than one person
acting as a group (as determined under Section 409A), acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by that person or persons) assets from the Company that have a total
gross fair market value equal to more than 40% of the total gross fair market
value of all of the assets of the Company before such acquisition or
acquisitions. For this purpose, "gross fair market value" means the value of the
assets of the Company, or the value of the assets being disposed of, without
regard to any liabilities associated with those assets.

"Act" means the Securities Exchange Act of 1934, as amended.

"Affiliate" means any entity other than the Company and its Subsidiaries that is
designated by the Board or the Committee as a participating employer under the
Plan, provided that the Company directly or indirectly owns at least 20% of the
combined voting

power of all classes of stock of such entity or at least 20% of the ownership
interests in such entity.

"Award" or "Awards," except where referring to a particular category of grant
under the Plan, shall include, but not be limited to, Incentive Options,
Non-Qualified Options, Restricted Stock Awards, Performance Stock Awards, Stock
Appreciation Rights, and Dividend Equivalents.

"Award Agreement" shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted by the Committee hereunder
and signed by both the Company and the Award recipient.

"Board" means the Board of Directors of the Company.

"Cause" means, and shall be limited to, a vote of the Board to the effect that
the participant should be dismissed as a result of (A) any material breach by
the participant of any agreement to which the participant and the Company or an
Affiliate are parties, (B) any act (other than retirement, death or disability)
or omission to act by the participant, including without limitation, the
commission of any crime, which may have a material and adverse effect on the
business of the Company or any Affiliate or on the participant's ability to
perform services for the Company or any Affiliate, or (C) any material
misconduct or neglect of duties by the participant in connection with the
business or affairs of the Company or any Affiliate.

"Change of Control" is defined in Section 14.

"Code" means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

"Committee" means any Committee of the Board referred to in Section 2.

"Disability" means a disability determination in which a Participant meets one
of the following conditions:

(A) The Participant is unable to engage in any substantial gainful activity by
reason of a medically determinable physical or mental impairment that can be
expected to last for a continuous period of not less than 12 months.

(B) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

"Director" means a member of the Board.

"Dividend Equivalent" means a right, granted under Section 9 hereof, to receive
cash, Shares, or other property equal in value to dividends paid with respect to
a specified number of Shares or the excess of dividends paid over a specified
rate of return. Dividend Equivalents may be awarded on a free-standing basis or
in connection with another Award, and may be paid currently or on a deferred
basis.

"Effective Date" means the date on which the Plan has both been adopted by the
Board and approved by the Shareholders as set forth in Section 16.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the related rules, regulations and interpretations.

"Fair Market Value" means, as of a given date, the value of a Share determined
as follows (in order of applicability): (A) if on the Grant Date or other
determination date the Share is listed on an established national or regional
stock exchange, is admitted to quotation on The NASDAQ Stock Market, Inc. or is
publicly traded on an established securities market, the Fair Market Value of a
Share shall be the closing price of the Share on that exchange or in that market
(if there is more than one such exchange or market the Committee shall determine
the appropriate exchange or market) on the Grant Date or such other
determination date (or if there is no such reported closing price, the Fair
Market Value shall be the mean between the highest bid and lowest asked prices
or between the high and low sale prices on that trading day) or, (B) if no sale
of Shares is reported for that trading day, on the next preceding day on which
any sale has been reported. If the Share is not listed on such an exchange,
quoted on such system or traded on such a market, Fair Market Value shall be the
value of the Share as determined by the determined by such methods or procedures
as shall be established from time to time by the Committee in good faith in a
manner consistent with Section 409A. .

"Grant Date" shall mean, as determined by the Committee, the latest to occur of:
(A) the date as of which the Committee approves an Award, (B) the date on which
the recipient of an Award first becomes eligible to receive an Award under
Section 4 of this Plan, or (C) any other date as may be specified by the
Committee. The Grant Date for a substituted Award is the Grant Date of the
original Award.

"Incentive Option" means any Option designated and qualified as an "incentive
stock option" as defined in Section 422 of the Code.

"Non-Employee Director" means a member of the Board who: (i) is not currently an
officer of the Company or any Affiliate; and (ii) does not receive compensation
for services rendered to the Company or any Affiliate in any capacity other than
as a Director.

"Non-Qualified Option" means any Option that is not an Incentive Option.

"Option" or "Stock Option" means any option to purchase Shares granted pursuant
to Section 5.

"Parent" means a "parent corporation" as defined in Section 424(e) of the Code.

"Performance Stock Award" means Awards granted pursuant to Section 7.

"Restricted Stock Award" means Awards granted pursuant to Section 6.

"Section 409A" shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder, each as
in effect from time to time.

"Separation from Service" means a termination of services provided by a
participant to the Company, whether voluntarily or involuntarily, as determined
by the Committee in accordance with Treas. Reg. Section 1.409A-1(h).

"Share" means a share of common stock, $0.10 par value, of the Company, subject
to adjustment pursuant to Section 3.

"Shareholder" means the holder of a Share.

"Specified Employee" means any participant who is determined to be a "key
employee" (as defined under Code Section 416(i) without regard to paragraph (5)
thereof) for the applicable period, as determined by the Company under Section
409A and in accordance with Treas. Reg. Section 1.409A-1(i).

"Subsidiary" means a "subsidiary corporation" as defined in Section 424(f) of
the Code.

Section 409A

. This Plan and any Awards granted hereunder are intended to comply with or be
exempt from the requirements of Section 409A, and shall be interpreted and
administered in a manner consistent with those intentions.





Section 2 Administration of Plan; Committee Authority to Select Participants and
Determine Awards.

(a) Committee. The Plan shall be administered by a committee of not less than
two Non-Employee Directors, as appointed by the Board from time to time, or, in
the absence of such a committee, the entire Board (the "Committee").

(b) Powers of Committee. The Committee shall have the power and authority,
subject to and within the limitations of the express provisions of the Plan, to
grant Awards consistent with the terms of the Plan, including the power and
authority:

(i) to select the officers, employees and Directors of the Company and
Affiliates to whom Awards may from time to time be granted;

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Options, Non-Qualified Options, Restricted Shares, Performance Stock
Awards and Dividend Equivalents, or any combination of the foregoing, granted to
any officer, employee or Director;

(iii) to determine the number of Shares to be covered by any Award granted to an
officer, employee or Director;

(iv) to determine and modify the terms and conditions, including restrictions,
not inconsistent with the terms of the Plan and the Code, of any Award granted
to an officer, employee or Director, which terms and conditions may differ among
individual Awards and participants, and to approve the form of written
instruments evidencing the Awards;

(v) to accelerate the exercisability or vesting of all or any portion of any
Award granted to a participant, subject to and in accordance with the
requirements of Section 409A;

(vi) subject to the provisions of Section 5(b) and the Code, to extend the
period in which Options granted may be exercised;

(vii) to determine whether, to what extent and under what circumstances Shares
and other amounts payable with respect to an Award granted to a participant
shall be deferred either automatically or at the election of the participant and
whether and to what extent the Company shall pay or credit amounts equal to
interest (at rates determined by the Committee) or dividends or deemed dividends
on such deferrals; and

(viii) to adopt, alter and repeal such rules, guidelines and practices in
accordance with and subject to the requirements of Section 409A for the
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments) granted to a participant; and to decide
all disputes arising in connection with and make all determinations it deems
advisable for the administration of the Plan.

All decisions, interpretations and constructions made by the Committee in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons, including the Company and Plan participants.

Award Agreements

. Any Award granted by the Committee under the Plan shall be evidenced by a
written agreement, contract, or other instrument or document in such form as the
Committee may from time to time approve and signed by both the Company and the
Award recipient.





Section 3 Shares Issuable under the Plan; Mergers; Substitution.

(a) Shares Issuable. Subject to the provisions of Sections 3(b) and (c), the
maximum number of Shares reserved and available for issuance under the Plan
shall be 100,000. For purposes of this limitation, the Shares underlying any
Awards which are forfeited, canceled, reacquired by the Company, satisfied
without the issuance of Shares or otherwise terminated (other than by exercise)
shall be added back to the Shares available for issuance under the Plan so long
as the participants to whom such Awards had been previously granted receive no
benefits of ownership of the underlying Shares to which the Award related.
Shares issued under the Plan may be authorized but unissued Shares or Shares
reacquired by the Company.

(b) Share Dividends, Mergers, etc. In the event of any recapitalization,
reclassification, split-up or consolidation of Shares, separation (including a
spin-off), dividend on Shares payable in Shares, or other similar change in
capitalization of the Company or a merger or consolidation of the Company or
sale by the Company of all or a portion of its assets or other similar event,
the Committee shall make such appropriate adjustments in the exercise prices of
Awards, including Awards then outstanding, in the number and kind of securities,
cash or other property which may be issued pursuant to Awards under the Plan,
including Awards then outstanding, and in the number of Shares with respect to
which Awards may be granted (in the aggregate and to individual participants) as
the Committee deems equitable with a view toward maintaining the proportionate
interest of the participant and preserving the value of the Awards.
Notwithstanding the foregoing, no adjustment shall be made under this Section
3(b) which will result in an Award becoming subject to the terms and conditions
of Section 409A, unless agreed upon by the Committee and the participant.

(c) Evergreen Share Reserve Increase. Notwithstanding Section 3(a), and subject
to the provisions of Section 3(b), on the day of each annual meeting of the
Shareholders of the Company, for a period of nine (9) years, commencing with the
annual meeting of Shareholders in 2008, the aggregate number of Shares available
for issuance under the Plan shall automatically be increased to the number of
Shares equal to 15% of the Shares outstanding, if greater than the number of
Shares then available for issuance under the Plan.

(d) Substitute Awards. The Committee may grant Awards under the Plan in
substitution for Share and Share-based awards held by employees of another
corporation who concurrently become employees of the Company or an Affiliate as
the result of a merger or consolidation of the employing corporation with the
Company or an Affiliate or the acquisition by the Company or an Affiliate of
property or shares of the employing corporation. The Committee may direct that
the substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

Section 4 Eligibility.

Participants in the Plan will be Directors and such full or part-time officers
and other employees of the Company and its Affiliates who are responsible for or
contribute to the management, growth or profitability of the Company and its
Affiliates and who are selected from time to time by the Committee, in its sole
discretion.



Section 5 Options.



Grant of Options.

Any Option granted under the Plan shall be in such form as the Committee may
from time to time approve. Options granted under the Plan may be either
Incentive Options or Non-Qualified Options. To the extent that any option does
not qualify as an Incentive Option, it shall constitute a Non-Qualified Option.
No officer, employee or Director shall be granted together Incentive Options and
Non-Qualified Options under the Plan if the right to exercise one type of option
is dependent upon or affects the right to exercise the other ("Tandem
Incentive/Non-Qualified Options"). No Incentive Option may be granted under the
Plan after the tenth (10th) anniversary of the Effective Date. The Committee in
its discretion may grant Options to officers, employees or Directors of the
Company or any Affiliate; provided, however, that Incentive Options may only be
granted to employees of the Company, as that relationship is defined in Treasury
Regulation 31.3401(c)-1. Options granted to officers, employees or Directors
pursuant to this Section 5 shall be subject to the terms and conditions set
forth in this Section 5 and shall contain such additional terms and conditions,
not inconsistent with the terms of the Plan, as the Committee shall deem
desirable.



(b) Exercise Price. The per share exercise price of an Option granted pursuant
to this Section 5 shall be determined by the Committee at the time of grant. In
no event shall the per share exercise price of an Option be less than 100% of
Fair Market Value on the date of grant. If an employee owns or is deemed to own
(by reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of shares of the
Company or any Subsidiary or Parent and an Incentive Option is granted to such
employee, the option price shall be not less than 110% of Fair Market Value on
the grant date.

(c) Option Term. The term of each Option shall be fixed by the Committee, but no
Incentive Option shall be exercisable more than ten (10) years after the date
the option is granted. If an employee owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of shares of the Company or any Subsidiary or Parent
and an Incentive Option is granted to such employee, the term of such option
shall be no more than five (5) years from the date of grant.

(d) Exercisability; Rights of a Shareholder. Options shall become exercisable at
such time or times, whether or not in installments, and shall be subject to such
terms and conditions as shall be determined by the Committee at or after the
grant date. The Committee may at any time accelerate the exercisability of all
or any portion of any Option; provided, however, that any such acceleration of
the exercisability of all or any portion of an Option is subject to the
limitations of Section 409A. If any Option is exercisable only in installments,
the Committee may waive, in whole or in part, such installment exercise
provisions, at any time at or after grant, based on those factors as the
Committee shall determine in its sole discretion; provided, however, that any
such waiver of installment exercise provisions of the Option is subject to the
limitations of Section 409A and, unless otherwise determined by the Committee,
any waiver of installment exercise provisions under this Section 5(d) shall
comply with Section 409A. An optionee shall have the rights of a Shareholder
only as to Shares acquired upon the exercise of an Option and not as to
unexercised Options.

Section 409A

. Notwithstanding the foregoing, to ensure compliance with Section 409A each of
the following shall apply to the exercise of any Option:



No amendment or modification shall be made to the Plan or any Award which will
result in an Award becoming subject to the terms and conditions of Section 409A
or otherwise constitute an impermissible acceleration, unless agreed upon by the
Committee and the participant.

Any acceleration of the exercisability or vesting of all or any portion of any
Award is subject to the limitations of Section 409A and, unless otherwise
determined by the Committee, any acceleration of the exercisability or vesting
of all or any portion of any Award shall comply with Section 409A.

With respect to extensions that were not included in the original terms of the
Option but were provided by the Committee after the date of grant, if at the
time of any such extension, the exercise price per Share of the Option is less
than the Fair Market Value of a Share, the extension shall, unless otherwise
determined by the Committee, be limited to the earlier of (a) the maximum term
of the Option as set by its original terms or (b) ten (10) years from the Grant
Date. Unless otherwise determined by the Committee and agreed upon by the
Committee and the participant, any extension of the period in which any Option
granted may be exercised shall comply with Section 409A to the extent
applicable.

No Share or other amount payable with respect to an Option Award granted to a
participant shall be deferred if such deferral constitutes a "deferral of
compensation" within the meaning of Section 409A or otherwise causes the Share
or other amount payable with respect to an Award to be subject to the
requirements of Section 409A.

Method of Exercise

. Options may be exercised in whole or in part, by giving written notice of
exercise to the Company, specifying the number of Shares to be purchased.
Payment of the purchase price may be made by one or more of the following
methods:



(i) In cash, by certified or bank check or other instrument acceptable to the
Committee;

(ii) In the form of Shares that are not then subject to restrictions under any
Company plan, if permitted by the Committee in its discretion. Such surrendered
Shares shall be valued at Fair Market Value on the exercise date; or

(iii) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure.
Payment instruments will be received subject to collection. Notwithstanding the
foregoing, no payment of the purchase price under this Section 5(f) shall be
made if such form of payment constitutes a deferral of compensation within the
meaning of Section 409A or otherwise causes the Option to be subject to the
requirements of Section 409A. The delivery of certificates representing Shares
to be purchased pursuant to the exercise of the Option will be contingent upon
receipt from the optionee (or a purchaser acting in his stead in accordance with
the provisions of the Option) by the Company of the full purchase price for such
Shares and the fulfillment of any other requirements contained in the Option or
applicable provisions of laws.

(g) Non-transferability of Options. No Option shall be transferable by the
optionee other than by will or by the laws of descent and distribution.

(h) Termination by Death. If any optionee's service with the Company and its
Affiliates terminates by reason of death, the Option may thereafter be
exercised, to the extent exercisable at the date of death, by the legal
representative or legatee of the optionee, for a period of six (6) months (or
such longer period as the Committee shall specify at any time) from the date of
death, or until the expiration of the stated term of the Option, if earlier.

(i) Termination by Reason of Disability.

(i) Any Option held by an optionee whose service with the Company and its
Affiliates has terminated by reason of Disability may thereafter be exercised,
to the extent it was exercisable at the time of such termination, for a period
of twelve (12) months (or such longer period as the Committee shall specify at
any time) from the date of such termination of service, or until the expiration
of the stated term of the Option, if earlier.

(ii) The Committee shall have sole authority and discretion to determine whether
a participant's service has been terminated by reason of Disability.

(iii) Except as otherwise provided by the Committee at the time of grant or
otherwise, the death of an optionee during a period provided in this Section
5(i) for the exercise of a Non-Qualified Option, shall extend such period for
six (6) months from the date of death, subject to termination on the expiration
of the stated term of the Option, if earlier.

(j) Termination for Cause. If any optionee's service with the Company and its
Affiliates has been terminated for Cause, any Option held by such optionee shall
immediately terminate and be of no further force and effect; provided, however,
that the Committee may, in its sole discretion, provide that such Option can be
exercised for a period of up to thirty (30) days from the date of termination of
service or until the expiration of the stated term of the Option, if earlier.

(k) Other Termination. Unless otherwise determined by the Committee, if an
optionee's service with the Company and its Affiliates terminates for any reason
other than death, Disability, or for Cause, any Option held by such optionee may
thereafter be exercised, to the extent it was exercisable on the date of
termination of service, for three (3) months (or such longer period as the
Committee shall specify at any time) from the date of termination of service or
until the expiration of the stated term of the Option, if earlier.

(l) Annual Limit on Incentive Options. To the extent required for "incentive
stock option" treatment under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Share with respect to which
Incentive Options granted under this Plan and any other plan of the Company or
its Subsidiaries become exercisable for the first time by an optionee during any
calendar year shall not exceed one hundred thousand dollars ($100,000).

(m) Form of Settlement. Shares issued upon exercise of an Option shall be free
of all restrictions under the Plan, except as otherwise provided in this Plan.



Section 6 Restricted Stock Awards.

(a) Nature of Restricted Stock Award. The Committee may grant Restricted Stock
Awards to officers, employees and Directors of the Company or any Affiliate. A
Restricted Stock Award is an Award entitling the recipient to acquire, at no
cost or for a purchase price determined by the Committee, Shares subject to such
restrictions and conditions as the Committee may determine at the time of grant
in accordance with Code Section 83 ("Restricted Share"). Conditions may be based
on continuing service and/or achievement of pre-established performance goals
and objectives. In addition, a Restricted Stock Award may be granted to an
officer, employee or Director by the Committee in lieu of any compensation due
to such officer, employee or Director.

(b) Acceptance of Award. A participant who is granted a Restricted Stock Award
shall have no rights with respect to such Award unless the participant shall
have accepted the Award within sixty (60) days (or such shorter date as the
Committee may specify) following the award date by making payment to the
Company, if required, by certified or bank check or other instrument or form of
payment acceptable to the Committee in an amount equal to the specified purchase
price, if any, of the Shares covered by the Award and by executing and
delivering to the Company a written instrument that sets forth the terms and
conditions of the Restricted Stock Award in such form as the Committee shall
determine.

(c) Rights as a Shareholder. Upon complying with Section 6(b) above, a
participant shall have all the rights of a Shareholder with respect to the
Restricted Share including voting and dividend rights, subject to
transferability restrictions and Company repurchase or forfeiture rights
described in this Section 6 and subject to such other conditions contained in
the written instrument evidencing the Restricted Stock Award. Unless the
Committee shall otherwise determine, certificates evidencing Restricted Shares
shall remain in the possession of the Company until such shares are vested as
provided in Section 6(e) below.

(d) Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein.

(e) Vesting of Restricted Shares. The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Shares and the Company's right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the Shares
on which all restrictions have lapsed shall no longer be Restricted Shares and
shall be deemed "vested."

(f) Waiver, Deferral and Reinvestment of Dividends. The written instrument
evidencing the Restricted Stock Award may require or permit the immediate
payment, waiver, deferral or investment of dividends paid on the Restricted
Shares.



Section 7 Performance Stock Awards.

(a) Nature of Performance Shares. A Performance Stock Award is an award
entitling the recipient to acquire Shares upon the attainment of specified
performance goals. The Committee may make Performance Stock Awards independent
of or in connection with the granting of any other Award under the Plan.
Performance Stock Awards may be granted under the Plan to officers, employees
and Directors of the Company or any Affiliate, including those who qualify for
awards under other performance plans of the Company. The Committee in its sole
discretion shall determine whether and to whom Performance Stock Awards shall be
made, the performance goals applicable under each such Award, the periods during
which performance is to be measured, and all other limitations and conditions
applicable to the Performance Stock Award; provided, however, that the Committee
may rely on the performance goals and other standards applicable to other
performance based plans of the Company in setting the standards for Performance
Stock Awards under the Plan.

(b) Restrictions on Transfer. Performance Stock Awards and all rights with
respect to such Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered.

(c) Rights as a Shareholder. A participant receiving a Performance Stock Award
shall have the rights of a Shareholder only as to Shares actually received by
the participant under the Plan and not with respect to shares subject to the
Award but not actually received by the participant. A participant shall be
entitled to receive a share certificate evidencing the acquisition of Shares
under a Performance Stock Award only upon satisfaction of all conditions
specified in the written instrument evidencing the Performance Stock Award (or
in a performance plan adopted by the Committee).

(d) Termination. Except as may otherwise be provided by the Committee at any
time prior to termination of service, a participant's rights in all Performance
Stock Awards shall automatically terminate upon the participant's termination of
service with the Company and its Affiliates for any reason (including, without
limitation, death, Disability and for Cause).

(e) Acceleration, Waiver, Etc. At any time prior to the participant's
termination of service with the Company and its Affiliates, the Committee may in
its sole discretion accelerate, subject to and in accordance with the
requirements of Section 409A, waive or, subject to Section 12, amend any or all
of the goals, restrictions or conditions imposed under any Performance Stock
Award; provided, however, that in no event shall any provision of the Plan be
construed as granting to the Committee any discretion to increase the amount of
compensation payable under any Performance Stock Award to the extent such an
increase would cause the amounts payable pursuant to the Performance Stock Award
to be nondeductible in whole or in part pursuant to Section 162(m) of the Code
and the regulations thereunder, and the Committee shall have no such discretion
notwithstanding any provision of the Plan to the contrary. The Committee shall
have the power to impose such other restrictions on Awards subject to this
Section 8 as it may deem necessary or appropriate to ensure that such Awards
satisfy all requirements of Section 409A.





Section 8 Stock Appreciation Rights.

(a) Nature of Stock Appreciation Rights. A Stock Appreciation Right ("SAR") is a
right entitling the participant to receive cash or Shares having a fair market
value equal to the appreciation in the Fair Market Value of a stated number of
Shares from the date of grant, or in the case of rights granted in tandem with
or by reference to an Option granted prior to the grant of such rights, from the
date of grant of the related Option to the date of exercise. SARs may be granted
to officers, employees or Directors of the Company or any Affiliate. No SAR
granted in connection with all or any part of an Option shall be exercisable for
less than the Fair Market Value of the underlying Shares as of the date of the
original grant of the Option unless that SAR or Option is a 409A Award, as
provided for in the applicable Award Agreement.

(b) Terms of Awards. No employee may be granted together an Incentive Option and
a SAR if the right to exercise the Incentive Option or the SAR is dependent upon
or affects the right to exercise the other instrument ("Tandem Incentive
Option/SAR"). Notwithstanding this general prohibition, an employee may be
granted a Tandem Incentive Option/SAR if the SAR meets all of the following
requirements:

(i) the SAR expires no later than the expiration of the underlying Incentive
Option;

(ii) the SAR has a value of no more than 100% of the bargain purchase element of
the underlying Incentive Option;

(iii) the SAR is transferable only when the underlying Incentive Option is
transferable and subject to the same conditions;

(iv) the SAR may only be exercised when the underlying Incentive Option may be
exercised; and

(v) the SAR may only be exercised when the market price of the stock exceeds the
exercise price of the Incentive Option.

In the event of an independent Award, or the award of a SAR in tandem with a
Non-Qualified Option, the SAR shall be subject to the terms and conditions
determined by the Committee.

(c) Restrictions on Transfer. SARs shall not be transferred, assigned or
encumbered, except that SARs may be exercised by the executor, administrator or
personal representative of the deceased participant within six (6) months of the
death of the participant (or such longer period as the Committee shall specify
at any time) and transferred pursuant to a certified domestic relations order.

(d) Payment Upon Exercise. Upon exercise of an SAR, the participant shall be
paid the excess of the then Fair Market Value of the number of shares to which
the SAR relates over the Fair Market Value of such number of shares at the date
of grant of the SAR, or of the related Option, as the case may be. Such excess
shall be paid in cash or in Shares having a Fair Market Value equal to such
excess or in such combination thereof as the Committee shall determine.



Section 9 Dividend Equivalents.

The Committee is authorized to grant Dividend Equivalents to the officers,
employees and Directors of the Company or any Affiliate. The Committee may
provide, at the date of grant or thereafter, that Dividend Equivalents shall be
paid or distributed when accrued or shall be deemed to have been reinvested in
additional Shares, or other investment vehicles as the Committee may specify,
provided that Dividend Equivalents (other than freestanding Dividend
Equivalents) shall be subject to all conditions and restrictions of the
underlying Awards to which they relate.



Section 10 Tax Withholding.

(a) Payment by Participant. Each participant shall, no later than the date as of
which the value of an Award or of any Share or other amounts received thereunder
first becomes includible in the gross income of the participant for Federal
income tax purposes, pay to the Company, or make arrangements satisfactory to
the Committee regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld with respect to such income. The Company and
its Affiliates shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the participant.

(b) Payment in Shares. A participant may elect to have such tax withholding
obligation satisfied, in whole or in part, by (i) authorizing the Company to
withhold from Shares to be issued pursuant to any Award a number of Shares with
an aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due, or (ii) transferring to the Company
Shares owned by the participant with an aggregate Fair Market Value (as of the
date the withholding is effected) that would satisfy the withholding amount due.
With respect to any participant who is subject to Section 16 of the Act, the
following additional restrictions shall apply:

(i) the election to satisfy tax withholding obligations relating to an Award in
the manner permitted by this Section 10(b) and the actual tax withholding shall
be made during the period beginning on the third (3rd) business day following
the date of release of quarterly or annual summary statements of revenues and
earnings of the Company and ending on the twelfth (12th) business day following
such date. Alternatively, such election may be made at least six (6) months
prior to the date as of which the receipt of such an Award first becomes a
taxable event for Federal income tax purposes;

(ii) such election shall be irrevocable;

(iii) such election shall be subject to the consent or disapproval of the
Committee; and

(iv) the Share(s) withheld to satisfy tax withholding, if granted at the
discretion of the Committee, must pertain to an Award which has been held by the
participant for at least six (6) months from the date of grant of the Award.



Section 11 Transfer, Leave of Absence, Etc.

For purposes of the Plan, the following events shall not be deemed a termination
of service:

(a) a transfer to the employment of the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another; and

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee's right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing.



Section 12 Amendments and Termination.

The Board may at any time amend or discontinue the Plan and the Committee may at
any time amend or cancel any outstanding Award (or provide substitute Awards at
the same or reduced exercise or purchase price or with no exercise or purchase
price, but such price, if any, must satisfy the requirements which would apply
to the substitute or amended Award if it were then initially granted under this
Plan) for the purpose of satisfying changes in law or for any other lawful
purpose, but no such action shall adversely affect rights under any outstanding
Award without the holder's consent.



Section 13 Status of Plan.

With respect to the portion of any Award which has not been exercised and any
payments in cash, Shares or other consideration not received by a participant, a
participant shall have no rights greater than those of a general unsecured
creditor of the Company unless the Committee shall otherwise expressly determine
in connection with any Award or Awards. In its sole discretion, the Committee
may authorize the creation of trusts or other arrangements to meet the Company's
obligations to deliver Shares or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the provision of the foregoing sentence.



Section 14 Change of Control Provisions.

Upon the occurrence of a Change of Control as defined in this Section 14 or a
409A Change in Control, the following provisions of this Section 14 shall apply:

(a) Each Stock Option shall automatically become fully exercisable unless the
Committee shall otherwise expressly provide at the time of grant.

(b) Restrictions and conditions on Awards of Restricted Shares, Performance
Shares and Dividend Equivalents shall automatically be deemed waived, and the
recipients of such Awards shall become entitled to receipt of the maximum amount
of Shares subject to such Awards unless the Committee shall otherwise expressly
provide at the time of grant; provided, however, that if an Award of Performance
Shares or Dividend Equivalents constitutes a 409A Award, then the provisions of
this Section 14(b) shall only apply upon the occurrence of a 409A Change in
Control and the provisions of this Section 14(b) shall not apply upon the
occurrence of a Change in Control.

(c) Unless otherwise expressly provided at the time of grant, participants who
hold Options shall have the right, in lieu of exercising the Option, to elect to
surrender all or part of such Option to the Company and to receive cash in an
amount equal to the excess of (i) the higher of (x) the Fair Market Value of a
Share on the date such right is exercised and (y) the highest price paid for
Shares or, in the case of securities convertible into Shares or carrying a right
to acquire Shares, the highest effective price (based on the prices paid for
such securities) at which such securities are convertible into Shares or at
which Shares may be acquired, by any person or group whose acquisition of voting
securities has resulted in a Change of Control of the Company over (ii) the
exercise price per share under the Option, multiplied by the number of Shares
with respect to which such right is exercised.

(d) "Change of Control" shall mean the occurrence of any one of the following
events:

(i) any "person," as such term is used in Sections 13(d) and 14(d) of the Act
(other than the Company, any of its Subsidiaries, any Director, fiduciary or
other person or entity holding securities under any employee benefit plan of the
Company or any of its Subsidiaries or the Richard M. Osborne Trust), together
with all "affiliates" and "associates" (as such terms are defined in Rule 12b-2
under the Act) of such person, shall become the "beneficial owner" (as such term
is defined in Rule 13d-3 under the Act), directly or indirectly, of securities
of the Company representing 40% or more of either (A) the combined voting power
of the Company's then outstanding securities having the right to vote in an
election of the Company's Board of Directors ("Voting Securities") or (B) the
then outstanding shares of common stock of the Company (in either such case
other than as a result of acquisition of securities directly from the Company);

(ii) persons who, as of the Effective Date, constitute the Company's Board of
Directors (the "Incumbent Directors") cease for any reason, including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the Effective Date whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors shall, for purposes of this Plan, be
considered an Incumbent Director; or

(iii) the Shareholders of the Company shall approve (A) any consolidation or
merger of the Company or any Subsidiary where the Shareholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate 50% or more of the voting shares of the corporation issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or (C)
any plan or proposal for the liquidation or dissolution of the Company;

Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Common Shares or other Voting Securities outstanding, increases (x) the
proportionate number of shares of Common Shares beneficially owned by any person
to 40% or more of the shares of Common Shares then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any person to 40% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional shares of Common Shares or other Voting Securities
(other than pursuant to a share split, share dividend, or similar transaction),
then a "Change of Control" shall be deemed to have occurred for purposes of the
foregoing clause (i).



Section 15 General Provisions.

(a) No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring Shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the Shares
without a view to distribution thereof. No Shares shall be issued pursuant to an
Award until all applicable securities laws and other legal and stock exchange
requirements have been satisfied. The Committee may require the placing of such
stop-orders and restrictive legends on certificates for Shares and Awards as it
deems appropriate.

(b) Delivery of Share Certificates. Delivery of Share certificates to
participants under this Plan shall be deemed effected for all purposes when the
Company or a Share transfer agent of the Company shall have delivered such
certificates in the United States mail, addressed to the participant, at the
participant's last known address on file with the Company.

(c) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, subject to stockholder approval if such approval
is required; and such arrangements may be either generally applicable or
applicable only in specific cases. The adoption of the Plan and the grant of
Awards do not confer upon any employee any right to continued employment with
the Company, or any Subsidiary or Affiliate.



Section 16 Effective Date of Plan.

The Plan shall become effective upon (i) its adoption by the Board, or any
committee appointed by the Board with the authority to adopt the Plan on its
behalf, and (ii) the approval of the Plan by the Shareholders. With respect to
the granting of Incentive Options, no Options granted under the Plan shall be
considered to be Incentive Options unless the Plan is approved by the
Shareholders within 12 months before or after its adoption by the Board.



Section 17 Governing Law.

This plan shall be governed by New York Law except to the extent such law is
preempted by Federal law.



Section 18 Time and Form of Payment of Awards; Deferrals.

Limitations on Awards to Ensure Compliance with Section 409A

.



(i) 409A Awards and Deferrals. To the extent applicable, this Plan shall be
interpreted in accordance with Section 409A. Other provisions of this Plan
notwithstanding, the terms of any 409A Award, including any authority of the
Company or the Committee and rights of the participant with respect to the 409A
Award, shall be limited to those terms permitted under Section 409A. Each of the
following provisions will apply to 409A Awards:

(A) If a participant is permitted to elect to defer an Award or any payment
under an Award, that election shall be permitted only at time in compliance with
Section 409A and as provided under Section 18(b) below.

(B) The Company shall have no authority to accelerate or delay distributions
relating to 409A Awards in excess of the authority permitted under Section 409A.

(C) Any distribution of a 409A Award triggered by a participant's termination of
employment shall be made only at the time that the participant has a Separation
from Service (or at such earlier time preceding a termination of employment that
there occurs another event triggering a distribution under the Plan or the
applicable Award Agreement in compliance with Section 409A).

(D) Any distribution to a Specified Employee after Separation from Service shall
occur at or before the expiration of the six-month period following that
Specified Employee's Separation from Service in accordance with Section 18(e)
below.

(E) In the case of any distribution of a 409A Award, the time and form of
payment for that distribution will be specified in the Award Agreement; provided
that, if the time and form of payment for that distribution is not otherwise
specified in the Plan or an Award Agreement or other governing document, the
distribution shall be made in one lump sum amount not later than the later of
the fifteenth day of the third month following the end of the participant's or
the Company's first taxable year at which the settlement of the Award is
specified to occur, any applicable restriction lapses, or there is no longer a
substantial risk of forfeiture applicable to those amounts.

(ii) Distribution upon Vesting. Except as otherwise provided in Section 18(b)
below or an Award Agreement, in the case of any Award other than Options granted
on or after December 31, 2008 providing for a distribution upon the lapse of a
substantial risk of forfeiture, the time and form of payment for that
distribution will be specified in the Award Agreement; provided that, if the
timing and form of payment of that distribution is not otherwise specified in
the Plan or an Award Agreement or other governing document, the distribution
shall be made in one lump sum amount on March 15 of the calendar year following
the calendar year in which the payment is no longer subject to a substantial
risk of forfeiture within the meaning of Section 409A. Notwithstanding the
foregoing, payment may be made at a later date for administrative reasons to the
extent permitted by Section 409A. No participant is permitted, directly or
indirectly, to designate the calendar year of payment. Delivery of Shares upon
exercise by participants of Options will be made in accordance with Section 5.

(iii) Scope and Application of this Provision. For purposes of the Plan,
references to a term or event (including any authority or right of the Company,
the Committee, or a participant) being "permitted" under Section 409A means that
the term or event will not cause the participant to be deemed to be in
constructive receipt of compensation relating to the 409A Award prior to the
distribution of cash, Shares, or other property or to be liable for payment of
interest or a tax penalty under Section 409A.

(iv) Interpretation. If and to the extent that any provision of an Award is
required or intended to comply with Section 409A, that provision shall be
administered and interpreted in a manner consistent with the requirements of
Section 409A. If and solely to the extent that any such provision of any Award
as currently written would conflict with or result in adverse consequences to a
participant under Section 409A, the Committee shall have the authority, without
the consent of the participant, to administer that provision and to amend the
Award with respect to that provision to the extent the Committee deems necessary
for the purposes of avoiding any portion of the Shares or amounts to be
delivered to the participant being subject to additional income or other taxes
under Section 409A.

(b) Deferral. With the approval of the Committee, payment in respect of Awards
other than Options may be deferred and paid either in the form of installments
or as a lump-sum payment. The Committee may permit selected participants to
elect to defer payments of some or all types of such Awards payable by the
Corporation in accordance with the provisions of this Section 18(b) and those
other procedures as may be established by the Committee. The Committee may also
specify in an Award Agreement or the terms of the Award that payment in respect
of an Award will be deferred. Any deferred payment under an Award, whether
elected by the participant or specified by the Award Agreement or by the terms
of the Award, may be forfeited if and to the extent that Award Agreement or the
terms of the Award so provide. Any such deferral of payment will be made in
accordance with each of the following:

(i) Initial Deferral Elections by Participants. Except as otherwise provided in
this Section 18(b), the participant must make a written, irrevocable election as
to the deferral of payment in respect of an Award and the time and form of that
payment on or before the deadline established by the Committee, which shall be
no later than:

(A) December 31st of the calendar year preceding the calendar year during which
the participant will commence performing the services giving rise to the Award
subject to the deferral election; or

(B) for the first year in which the participant becomes eligible to participate
in the Plan, 30 days after the date the participant first becomes eligible to
participate in the Plan, provided that such an election will only be effective
with respect to the portion of the Award related to services performed after the
election.

(ii) Initial Participant Deferral Elections for Performance-Based Compensation.
In the event that the Committee determines that a deferral election may be made
with respect to an Award that is Performance-Based Compensation (as defined
below), an eligible participant may make a written, irrevocable election as to
deferral of payment in respect of the Award and the time and form of that
payment on or before the deadline established by the Committee, which deadline
shall not be later than six months before the end of the performance period.

For purposes of this Section 18(b)(ii), the term "Performance-Based
Compensation" means an Award, the amount of which, or the entitlement to which,
is contingent on the satisfaction of preestablished organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months, as determined by the Committee in accordance with Treas. Reg. Section
1.409-1(e). Performance criteria are considered preestablished if established in
writing by not later than 90 days after the commencement of the period of
service to which the criteria relates, provided that the outcome is
substantially uncertain at the time the criteria are established.

For a participant to be eligible to make a deferral election in accordance with
this Section 18(b)(ii), the participant must have performed services
continuously from the later of (A) the beginning of the performance period for
the Performance-Based Compensation or (B) the date upon which the performance
criteria for the Performance-Based Compensation are established, through the
date on which the participant makes the deferral election. In addition, in no
event may a deferral election under this Section 18(b)(ii) be made after the
Performance-Based Compensation has become readily ascertainable within the
meaning of Treas. Reg. Section 1.409A-2(a)(8).

(iii) Initial Participant Deferral Elections for Fiscal Year Compensation. In
the event that the Committee determines that a deferral election may be made
with respect to an Award that is Fiscal Year Compensation (as defined below),
the participant may make a written, irrevocable election as to the deferral of
payment in respect of the Award and the time and form of that payment on or
before the deadline established by the Committee, which deadline shall not be
later than the close of the Company's fiscal year immediately preceding the
first fiscal year in which any services are performed for which the Award is
payable. For purposes of this Section 18(b)(iii), the term "Fiscal Year
Compensation" means an Award relating to a period of service coextensive with
one or more consecutive fiscal years of the Company, of which no amount is paid
or payable during the fiscal year(s) constituting the period of service.

(iv) Initial Participant Deferral Elections for Short-Term Deferrals. If a
participant has a legally binding right to an Award under the Plan or a payment
under an Award in a subsequent calendar year that, absent a deferral election,
would be treated as a short-term deferral within the meaning of Treas. Reg.
Section 1.409A-1(b)(4) and the Committee determines that a deferral election may
be made with respect to payment under the Award, the participant may make a
written, irrevocable election to defer that payment in accordance with the
requirements of Section 18(b)(vii) below, applied as if the payment were a
deferral of compensation and the scheduled payment date for the payment were the
date that the substantial risk of forfeiture lapses. The Committee may provide
in the deferral election that the deferred payment will be payable upon a 409A
Change in Control without regard to the five-year additional deferral
requirement in Section 18(b)(vii) below.

(v) Initial Participant Deferral Elections for Compensation Subject to a
Substantial Risk of Forfeiture. If a participant has a legally binding right to
an Award under the Plan or payment in respect of an Award in a subsequent year
and the payment of or under the Award is subject to a substantial risk of
forfeiture condition requiring the participant's continued services for a period
of at least 12 months from the date the participant obtains the legally binding
right, the Committee may permit the participant to make a written, irrevocable
election to defer that payment no later than the 30th day after the participant
obtains the legally binding right to the payment, provided that the election is
made at least 12 months in advance of the earliest date at which the forfeiture
condition could lapse, as determined in accordance with Treas. Reg. Section
1.409A-2(a)(5). For purposes of this Section 18(b)(v), a condition will not be
treated as failing to require the participant to continue to provide services
for a period of at least 12 months from the date the participant obtains the
legally binding right merely because the condition immediately lapses upon
Disability or death of the participant or upon a 409A Change in Control.
However, if the participant's Disability, death, or 409A Change in Control event
occurs before the end of that 12-month period, a deferral election under this
Section 18(b)(v) will be effective only if it would be permissible under another
subparagraph of this Section 18(b).

(vi) Deferrals by Committee. If an Award is made that provides for the deferral
of compensation for services performed during a participant's taxable year and
the participant is not given an opportunity to elect the time and form of
payment of that Award, the Committee must designate the time and form of payment
no later than the time the participant first has a legally binding right to the
Award or, if later, the time the participant would be required under this
Section 18(b)(vi) to make such an election if the participant were provided such
an election.

(vii)

Subsequent Deferral Elections. Notwithstanding the foregoing provisions of this
Section 18(b), with the approval of the Committee, a participant may elect to
further delay payment in respect of an Award or change the form of payment if
each of the following conditions is met:



(A) The election will not take effect until at least 12 months after the date on
which the election is made.

(B) For any payment not made on account of death or Disability, the payment is
deferred for a period of not less than five years from the date the payment
would otherwise have been paid and not later than the expiration date of the
Award.

(C) Any election related to a payment to be made at a specified time or under a
fixed schedule must be made not less than 12 months before the date the payment
is scheduled to be paid.

(viii)

Acceleration of Payments. Notwithstanding any other provision of this Plan, an
Award Agreement or a deferral election to the contrary, the Committee in its
discretion, may accelerate payment in respect of an Award in accordance with the
provisions of Treas. Reg. Section 1.409A-2(b)(7), provided that the Committee
treats all payments to similarly situated participants on a reasonably
consistent basis.



(ix)

Delay of Payments. Notwithstanding any other provision of this Plan, an Award
Agreement or a deferral election to the contrary, payment under an Award may be
delayed by the Committee under the circumstances described in Treas. Reg.
Section 1.409A-2(b)(7), provided that the Committee treats all payments to
similarly situated participants on a reasonably consistent basis.



(c) Permissible Payment Events/Times. The Committee may specify any one or more
of the following as an event upon or a time at which payment of the vested
portion of an Award may be under a deferral election under Section 18(b) above:
(i) Separation from Service; (ii) Disability; (iii) death; (iv) a specified date
or under a fixed schedule; or (v) a 409A Change in Control. The Committee may
provide for payment upon the earliest or latest of more than one such event or
time.

(d) Time of Payment. The payment date with respect to payment of an Award that
is deferred under Section 18(b) above shall be the permissible payment event or
time under Section 18(c) above designated by the participant or the Committee,
as applicable, in accordance with Section 18(b). Payment in respect of an Award
shall be made within 60 days following the payment date; provided, however, that
payment may be made at a later date for administrative reasons to the extent
permitted by Section 409A; provided, further, that the participant shall not be
permitted, directly or indirectly, to designate the calendar year of the
payment.

(e) Specified Employees. Notwithstanding any provision of this Plan or any Award
Agreement to the contrary, if any payment under a participant's Award provides
for a deferral of compensation under Section 409A and the participant is a
Specified Employee, as determined by the Company in accordance with Section
409A, as of the date of that participant's Separation from Service, to the
extent that the payments or benefits under this Plan or any Award Agreement are
subject to Section 409A and the delayed payment or distribution of all or any
portion of those amounts to which the participant is entitled under this Plan or
an Award Agreement, exclusive of any amount that is permitted to be distributed
under U.S. Treasury Regulation Section 1.409A-1(b)(9)(iii) (regarding the
two-times, two year exception), is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, then such portion
deferred under this Section 18(e) shall be paid or distributed (without
interest) to the participant in a lump sum on the earlier of (i) the date that
is six (6) months following termination of the participant's Separation from
Service, (ii) a date that is no later than thirty (30) days after the date of
the participant's death, or (iii) the earliest date as is permitted under
Section 409A. For purposes of clarity, the six (6) month delay shall not apply
in the case of severance pay contemplated by U.S. Treasury Regulation Section
1.409A-1(b)(9)(iii) to the extent of the limits set forth therein. Any remaining
payments due under this Plan or an Award Agreement shall be paid as otherwise
provided in this Plan or the Award Agreement.

(f) Installment Payments. For purposes of Section 409A (including, without
limitation, for purposes of U.S. Treasury Regulation Section
1.409A-2(b)(2)(iii)), a participant's right under an Award Agreement to receive
installment payments shall be treated as a right to receive a series of separate
payments and, accordingly, each installment payment shall at all times be
considered a separate and distinct payment.

(g) 2008 Elections or Amendments. As provided in Internal Revenue Notice
2007-86, notwithstanding any other provision of this Plan, with respect to an
election or amendment to change a time and form of payment under this Agreement
that is subject to Section 409A made on or after January 1, 2008 and on or
before December 31, 2008, the election or amendment may apply only to amounts
that would not otherwise be payable in 2008 and may not cause an amount to be
paid in 2008 that would not otherwise be payable in 2008.